Citation Nr: 0837855	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  07-25 545	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left ear hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1967 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2007, a 
statement of the case was issued in July 2007, and a 
substantive appeal was received in August 2007.


FINDING OF FACT

The veteran does not have left ear hearing loss disability 
for VA compensation purposes.


CONCLUSION OF LAW

Left ear hearing loss disability was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated April 2006 
and June 2006 the appellant was informed of the information 
and evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in 2006 prior to the initial unfavorable decision in 
February 2007.  

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status, 2) 
existence of a disability, 3) a connection between the 
veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the letters of April 2006 and June 2006 gave 
notice of the types of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal. 

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service 
medical records, private treatment records, VA examination 
reports, and lay evidence.  The Board finds that the record 
as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as organic 
diseases of the nervous system, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 
1995, opinion, VA's Under Secretary for Health determined 
that it was appropriate to consider high frequency 
sensorineural hearing loss as an organic disease of the 
nervous system and therefore a presumptive disability.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

The veteran received audiology tests in conjunction with his 
October 1966 entrance examination and his January 1971 
discharge examination.  Neither test showed hearing loss as 
defined by § 3.385.  

After service, the veteran took part in numerous audiology 
tests.  From 1982 through 1991, he participated in nine 
audiology tests at Washington Audiology Services, Inc.  None 
of the nine tests had one auditory threshold higher than 40 
or three auditory thresholds higher than 26 in the 500, 1000, 
2000, 3000, 4000 Hertz frequencies as required to show 
disability.  More recently, a November 2005 private 
examination report sets forth pure tone thresholds in graph 
form suggesting hearing loss.   However, it does not appear 
that this test met the VA requirements for an evaluation of 
hearing disability under 38 C.F.R. § 4.85.  To help clarify 
the matter, a VA audiological examination was conducted in 
December 2007.  The report of that examination shows that 
pure tone thresholds could not be determined even with 
repeated instruction during the test procedures.  Speech 
recognition scores of 100 for each ear were reported.  The 
examiner however opined that the veteran had hearing 
essentially within normal limits, bilaterally, and suggested 
that the veteran's pure tone thresholds for the test 
frequencies 500 to 4000 Hertz, had they been able to obtain 
them, would not meet the criteria for disability.  

After reviewing the record, the Board must conclude that the 
preponderance of the evidence is against service connection 
for left hear hearing loss.  VA tests do not show left ear 
hearing loss disability as defined by 38 C.F.R. § 3.385.  
Without current disability, there is no basis for service 
connection.  Moreover, even if the veteran did have current 
left ear disability, the evidence does not appear to show a 
nexus to his service which ended in 1971.  


ORDER

Service connection for left ear hearing loss disability is 
not warranted.  The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


